In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-19-00120-CV
                 ___________________________

            JONATHAN MICHAEL STEWART, Appellant

                                V.

ORYX OILFIELD HOLDINGS LLC AND ORYX OILFIELD SERVICES, LLC,
                         Appellees


               On Appeal from the 67th District Court
                      Tarrant County, Texas
                  Trial Court No. 067-292441-17


              Before Birdwell, Bassel, and Womack, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: August 22, 2019




                                           2